Citation Nr: 0947367	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  05-25 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hepatitis C.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for gastroesophageal 
reflux disorder (GERD).

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for peripheral 
neuropathy.

4.  Whether new and material evidence has been received to 
reopen a claim of service connection for lumps on 
body/subcutaneous lipomas (claimed as right elbow and stomach 
growths/fat lumps).

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for laryngeal cancer 
(claimed as vocal cord tumors/hoarseness).

6.  Entitlement to service connection for fibromyalgia.

7.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

8.  Entitlement to service connection for hearing loss.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to service connection for hypertension.

11.  Entitlement to specially adaptive housing or a special 
home adaptation grant.

12.  Entitlement to an initial rating greater than 30 percent 
from November 18, 1998, to July 13, 1999,for posttraumatic 
stress disorder (PTSD).

13.  Entitlement to an initial compensable rating for scars, 
status post laceration, anterior right shin.

14.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1966 to January 
1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by a Department of Veterans 
Affairs (VA) Regional Office (RO).  A September 1999 rating 
decision granted service connection for PTSD with an 
evaluation of 30 percent effective November 18, 1998.  An 
August 2000 rating decision granted service connection for 
scars, status post laceration, anterior right shin, and 
assigned a noncompensable evaluation.  An August 2004 rating 
decision denied service connection for bilateral hearing loss 
and tinnitus.  A July 2005 rating decision denied the 
Veteran's claim for specially adapted housing or a special 
home adaptation grant.  A March 2006 rating decision denied 
service connection for fibromyalgia, COPD, hypertension, a 
right elbow growth, and stomach growths.  It also found that 
new and material evidence had not been received to reopen 
previously denied claims of service connection for hepatitis 
C, GERD, peripheral neuropathy, and laryngeal cancer.  

The Board notes that the March 2006 rating decision also 
denied service connection for right elbow and stomach growths 
on the merits; however, the Veteran's present claims for 
service connection for right elbow and stomach growths/fat 
lumps were claimed previously in 1999 as "lumps on body" 
and denied in a September 1999 rating decision as 
"subcutaneous lipomas."  That decision was not appealed.  
New and material evidence is needed to reopen a claim for 
subcutaneous lipomas.  See 38 C.F.R. §§ 3.104, 3.156.  

In correspondence dated in August 2005 the Veteran filed 
claims for service connection for a left hip disability and 
for tendonitis.  These claims are referred back to the RO for 
adjudication.

The Veteran's request to reopen previously denied claims of 
service connection for hepatitis C, GERD, peripheral 
neuropathy, subcutaneous lipomas, and laryngeal cancer, his 
claims for service connection for fibromyalgia, COPD, hearing 
loss, tinnitus, and hypertension, and his claims for 
specially adaptive housing/special home adaptation grant, an 
initial compensable rating for scars, status post laceration, 
anterior right shin, and for a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the Veteran if further action is 
required on his part.


FINDING OF FACT

The Veteran's PTSD has been productive of total occupational 
and social impairment since November 18, 1998.


CONCLUSION OF LAW

The criteria for a schedular evaluation of 100 percent from 
November 18, 1998, to July 13, 1999, for PTSD are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130, Diagnostic Code (DC) 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In 
this case, the Board is granting in full the benefit sought.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  



Procedural Background

In a September 1999 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating 
effective November 18, 1998.  In correspondence dated in 
September 1999, the Veteran appealed for a higher rating.  In 
an August 2000 rating decision the Veteran was assigned a 
temporary total rating of 100 percent effective July 14, 
1999, secondary to hospital treatment in excess of 21 days, 
and a 30 percent rating effective September 1, 1999.  In an 
October 2003 rating decision, the rating for the Veteran's 
service-connected PTSD was increased to 100 percent effective 
September 1, 1999.  The issue thus remaining on appeal is 
entitlement to an initial disability rating in excess of 30 
percent for the time period November 18, 1998, to July 13, 
1999.

Legal Criteria

The Veteran contends that his PTSD was totally disabling 
between November 18, 1998, and July 13, 1999.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  
38 C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on an examiner's assessment of the level of disability 
at the moment of examination.  It is the responsibility of 
the rating specialist to interpret reports of examination in 
the light of the whole recorded history, reconciling the 
various reports into a consistent picture so that the current 
rating may accurately reflect the elements of disability 
present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th Ed.) (DSM-IV).  An examiner's classification of the 
level of psychiatric impairment at the moment of examination, 
by words or by a GAF score, is to be considered, but it is 
not determinative of the percentage VA disability rating to 
be assigned; the percentage evaluation is to be based on all 
the evidence that bears on occupational and social 
impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
31, 1995).  A GAF score of 71-80 indicates that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors, and result in no more than slight 
impairment in social, occupational, or school functioning.  
DSM-IV GAF scores ranging between 61 to 70 reflect mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally indicate that the individual is functioning 
pretty well, and has some meaningful interpersonal 
relationships.  Id.  Scores between 51 to 60 are indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  Id.  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  Id.  

Under the provisions of DC 9411, a 30 percent rating for PTSD 
is warranted when there is occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (as in effect since 
November 6, 1996).  A 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, including work, school, family relationships, 
judgment, thinking or mood, due to such symptoms as suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting ability 
to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent 
evaluation is not warranted unless there is total 
occupational and social impairment due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id.

The symptoms recited in the criteria in the Rating Schedule 
for evaluating mental disorders are "not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  In 
adjudicating a claim for an increased rating, the adjudicator 
must consider all symptoms of a claimant's service-connected 
mental condition that affect the level of occupational or 
social impairment.  See Mauerhan v. Principi, 16 Vet. App. 
436, 442 (2002).  

Pertinent case law provides that, in determining whether the 
Veteran meets the criteria for a 70 percent evaluation, the 
Board must consider whether the Veteran has deficiencies in 
most of the following areas: work, school, family relations, 
judgment, thinking, and mood.  See Bowling v. Principi, 15 
Vet. App. 1, 11 (2001).

Factual Background

The Veteran reports that in 1972 he was in a motor vehicle 
accident while working as a police officer.  He says that the 
accident was precipitated by a Vietnam War flashback.  

A VA Compensation and Pension psychiatric examination done in 
April 1975 documented the Veteran as reporting that he was 
forgetful and disoriented.  The examiner noted that the 
Veteran had a difficult time understanding, which she said 
could not be construed as a language barrier.  She added that 
it was 

extremely difficult to get a coherent, 
pertinent back history from him, since he 
was indecisive, extremely slow, would not 
volunteer and every single simple 
pertinent fact had to be probed for, 
which was time consuming.  It took him a 
long time to put his thoughts together 
and even then he was indecisive, 
approximating pertinent facts.  He was 
not even sure of the number of siblings 
and his production appeared to be quite 
vague.  

Psychiatric examination found "definite psychomotor 
retardation with memory impairment for past events and 
difficulty in maintaining the trend of thought."  He showed 
no initiative and seemed to have some problem in 
comprehension.  According to the examiner, many simple 
questions had to be repeated and it was difficult for the 
Veteran  to shift his thoughts from one subject to another.  
Although he was correctly oriented to date, day, month, and 
year, he would not finish providing this information unless 
reminded.  The Veteran's wife corroborated that the same 
communication problem existed between the Veteran and his 
family.  

On November 9, 1998, the Veteran sought treatment at a VA 
hospital.  The ensuing report reads as follows:

. . . combat Veteran who has come to VA 
hospital for treatment.  DAV referred 
Veteran to be seen at Vet Center.  
Veteran was combat infantry carried M-16 
served in Vietnam 1967-68 with Korean 
Tiger Division.  He has intrusive 
thoughts, nightmares and memories of 
killing many people - civilian, prisoners 
and VC. . . . He has not worked since 
1972 . . . describes life of crime in & 
out of prison and was on heroin until 4-5 
months ago.

A VA treatment record dated November 10, 1998, notes that the 
Veteran was referred from Urgent Care, and documents the 
Veteran as reporting as follows:

I need help, I have not been feeling 
good!  I get angry, I don't trust 
anybody, I lock myself in my room, so 
nobody will see me.  My wife left me 
along time ago for those reasons.  I 
can't hold a job.  It all started after I 
got back from Vietnam!  At night I still 
have dreams about what happen, I still 
wake up in a sweat.  

An August 1999 treatment record narrates regarding the 
Veteran's complaints of recurrent nightmares and flashbacks 
of Vietnam, and informs that during one such nightmare the 
Veteran grabbed a firearm and began shooting at his wife and 
children.  Fortunately, no one was hurt.  The treatment 
provider further noted that the Veteran kept several firearms 
around his home and had broken contact with his four children 
out of fear that he might unintentionally harm them during a 
nightmare or flashback.  The Veteran was also documented as 
reporting that he avoided contact with other people because 
he did not trust himself and feared he might hurt them as 
well.



Analysis

The Board finds that, after resolving all reasonable doubt in 
favor of the Veteran, a rating of 100 percent between 
November 18 1998, and July 13, 1999, for PTSD is warranted.  
See 38 C.F.R. §§ 4.130, DC 9411.  When interpreted in light 
of the whole recorded history, and reconciling the various 
reports into a consistent picture, the evidence clearly shows 
that the Veteran suffered from unprovoked irritability, 
uncontrollable rage; difficulty in adapting to stressful 
circumstances; intrusive thoughts, nightmares, isolation, 
social withdrawal, marital difficulties, sleep disturbance, 
and concentration and memory impairment during the appeal 
period, that in turn resulted in total occupational and 
social impairment.  The Board notes that PTSD is not the only 
diagnosed psychiatric disability; however, as the non-PTSD 
psychiatric symptoms have not been disassociated from the 
PTSD symptoms, the Board has considered all psychiatric 
symptoms of record in connection with the Veteran's claim.  

The potential application of 38 C.F.R. § 3.321(b)(1) (2009) 
has been considered.  The evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1) (2009).  In 
this regard, the Board notes that the 100 percent rating 
assigned in this decision also contemplates total disability.  
In the absence of such factors, the Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial rating of 100 percent from November 
18, 1998, to July 13, 1999, for PTSD is granted, subject to 
the laws and regulations governing the payment of monetary 
benefits.


REMAND

In an August 2000  rating decision, the Veteran was granted 
service connection for scars, status post laceration, 
anterior right shin, effective June 19, 2000, and assigned a 
noncompensable evaluation.  The Veteran disagreed with this 
rating.  In a January 2004 rating decision, the RO continued 
to non-compensable rating.  In May 2004, the Veteran filed a 
notice of disagreement with the assigned rating.  Where a 
claimant files a notice of disagreement and the RO has not 
issued a statement of the case (SOC), the issue must be 
remanded to the RO for an SOC.  See Manlincon v. West, 12 
Vet. App. 238, 240-241 (1999).  

With regard to the Veteran's request to reopen previously 
denied claims for service connection for fat lumps/lipomas 
(now claimed as right elbow and stomach growths), hepatitis 
C, peripheral neuropathy, gastroesophageal reflux, and 
laryngeal cancer (now claimed as tumors/hoarseness), VA 
regulations provide that VA will make as many requests as are 
necessary to obtain relevant records from a Federal 
department or agency.  See 38 C.F.R. § 3.159.  These records 
include, but are not limited to records from the Social 
Security Administration (SSA).  

The Board notes that VA has a duty to obtain SSA records when 
it has actual notice that the Veteran is receiving SSA 
benefits.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
The evidence confirms that the Veteran has been in receipt of 
SSA disability benefits since 1972.  In addition, since the 
Veteran apparently was in receipt of SSA disability benefits 
just three years after his separation from service, his 
claims for service connection for hearing loss, tinnitus, 
fibromyalgia, COPD, and hypertension also are remanded to 
ensure that all relevant evidence from SSA has been 
associated with the claims file prior to adjudication.  
Accordingly, on remand, the AMC/RO must contact SSA and 
obtain the Veteran's complete SSA records, including any 
administrative decision(s) on his application for SSA 
disability benefits and all underlying medical records.    

With regard to the Veteran's claim for service connection for 
hearing loss and tinnitus, private audiology testing in April 
2004 found "moderate" sensorineural hearing loss in both 
ears, with specific thresholds as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
50
50
60
 
70
Left 
ear
45
55
60
 
70

The audiologist noted that the Veteran had served with Delta 
Force in combat, and then opined that "it is more likely 
than not that his hearing loss is related to his time in the 
military."  Unfortunately, there is no indication that the 
Maryland CNC test was used.  See 38 C.F.R. § 3.385.

In June 2004 the Veteran was accorded a VA audiology 
examination.  Puretone thresholds were reported as follows:

Hertz
50
0
100
0
200
0
300
0
400
0
Right 
ear
20
20
20
15
35
Left 
ear
20
25
20
20
40

According to the VA examiner, "with hearing within normal 
limits at discharge and at a barely ratable level at 4KHz in 
the left ear on today's examination, 35 years after 
discharge, it is not likely that the hearing loss is related 
to time spent in the military.  The examiner also averred 
that "with documentation in the c-file, regarding onset of 
tinnitus first appearing in doctor's notes in 1973, a year 
following the automobile accident, and in notes from 1975 and 
1982, that tinnitus began after accident, it is not likely 
that the tinnitus is related to time spent in the military;" 
however, the Veteran, who is reports that he is a Special 
Forces combat Veteran, insists that he has had ringing in his 
ears since his service in Vietnam; and the Board finds his 
allegations of excessive noise exposure during service to be 
consistent with the circumstances of his service.  38 C.F.R. 
§ 3.304(b).  Moreover, the Board notes the wide discrepancy 
between the April and June 2004 threshold findings.  Thus, on 
remand, the Veteran should be afforded a new VA examination 
with regard to his claims for service connection for hearing 
loss and tinnitus.  

With regard to the Veteran's claim for service connection for 
hepatitis C, in January 2006, he reported that he had engaged 
in at risk behaviors during service.  See Risk Factors for 
Hepatitis C Questionnaire dated January 4, 2006.  The Board 
further notes that he was treated for shrapnel wounds to his 
right leg in Vietnam.  A January 2001 VA treatment record 
advises of abnormal liver function tests "since 1972."  In 
light of the foregoing, the Veteran should be accorded a VA 
examination with regard to his claim for service connection 
for hepatitis C.  38 C.F.R. § 3.159(c)(2); see also McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for 
peripheral neuropathy, VA treatment records contain the 
notation "peripheral neuropathy thought secondary to ETOH" 
but, as is apparent, this is conjecture.  Indeed, laboratory 
tests chronicle a history of high blood sugar.  See, e.g., 
the reports of laboratory work done by VA in April 1999 and 
June 2005, and the report of laboratory work done at a 
private facility in September 2003.  See also private 
treatment record circa 2002, with diagnosis of "DM-
neuropathy?"  Because the etiology of the Veteran's 
neuropathy is unclear, on remand, he should be scheduled for 
appropriate VA examination.  Id.

In addition to the foregoing, the Veteran claims that he is 
unable to work because of his service-connected PTSD (see, 
e.g., correspondence from Veteran dated in September 1999), 
but a respective claim for TDIU has not been adjudicated.  VA 
caselaw provides that when the record contains evidence of 
potential entitlement to a total disability evaluation based 
on individual unemployability, that evidence becomes an 
inferred claim that must be adjudicated.  Norris v. West, 12 
Vet. App. 413 (1999); see also Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001) (holding that once a Veteran 
submits evidence of a medical disability and makes a claim 
for the highest rating possible, and additionally submits 
evidence of unemployability, the "identify the benefit 
sought" requirement of 38 C.F.R. § 3.155(a) is met and the 
VA must consider total disability based on individual 
unemployability); VAOPGCPRPEC 12-2001.  See also Bradley v. 
Peake, 22 Vet. App. 280 (2008) (holding that consideration of 
TDIU for a single disability is not precluded by the 
assignment of a schedular 100 percent rating).  Accordingly, 
the issue of entitlement to a TDIU is remanded for 
appropriate action.  

Lastly, the Veteran seeks specially adaptive housing or a 
special home adaptation grant; an award which is based upon 
service-connected disabilities.  The Board finds that this 
claim is inextricably intertwined with the pending claims for 
service connection.  See Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (finding that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  Review of the Veteran's appeal for 
specially adaptive housing or a special home adaptation grant 
is deferred pending resolution of his claims for service 
connection.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his service 
representative with appropriate VCAA notice 
on the claim of entitlement to a total 
disability rating based on individual 
unemployability (TDIU).  A copy of the 
notice letter should be included in the 
claims file.

2.  Furnish the Veteran and his service 
representative an appropriate statement of 
the case and notice of the need to file a 
timely substantive appeal if he wishes to 
complete an appeal as to the issue of 
entitlement to an initial compensable 
rating for the grant of service connection 
for scars, status post laceration, anterior 
right shin.  This issue should be returned 
to the Board for appellate review only if 
the Veteran files a timely substantive 
appeal.

3.  The RO/AMC should contact the Social 
Security Administration (SSA) and request a 
copy of the Veteran's complete SSA 
disability benefits file, including any 
administrative decision(s) on the Veteran's 
application for SSA disability benefits and 
all of the underlying medical records.  A 
copy of any response(s) from SSA, to 
include a negative reply, should be 
included in the claims file.  All records 
provided by SSA also should be included in 
the claims file.

4.  Schedule the Veteran for appropriate 
examinations to determine the nature and 
etiology of his hearing loss, tinnitus, 
hepatitis C, and peripheral neuropathy.  
The claims file must be provided for review 
at each examination.  

For the Veteran's hearing loss and tinnitus 
examination, based on a review of the 
claims file and the results of the 
Veteran's physical examination, the 
examiner(s) should be asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that hearing loss, if diagnosed, is related 
to active service or any incident of 
service, including the Veteran's claimed 
in-service noise exposure as a Special 
Forces member in Vietnam.  The examiner(s) 
also should be asked to opine whether it is 
at least as likely as not (i.e., a 
50 percent or greater probability) that 
tinnitus is related to active service or 
any incident of service, including the 
Veteran's claimed in-service noise exposure 
as a Special Forces member in Vietnam.  A 
complete rationale for any opinions should 
be provided.

For the Veteran's hepatitis C examination, 
based on a review of the claims file and 
the results of the Veteran's physical 
examination, the examiner(s) should be 
asked to opine whether it is at least as 
likely as not (i.e., a 50 percent or 
greater probability) that hepatitis C, if 
diagnosed, is related to active service or 
any incident of service.  The Veteran's 
risk factors for hepatitis C must be 
obtained.  A complete rationale for any 
opinions should be provided.

For the Veteran's peripheral neuropathy 
examination, based on a review of the 
claims file and the results of the 
Veteran's physical examination, the 
examiner(s) should be asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that any peripheral neuropathy, if 
diagnosed, is related to active service or 
any incident of service.  If the 
examiner(s) finds that the Veteran's 
peripheral neuropathy was not incurred 
during active service but is secondary to 
another disorder, then he or she must 
identify the other disorder(s).  A complete 
rationale for any opinions should be 
provided.

5.  Thereafter, readjudicate all of the 
issues on appeal.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


